Citation Nr: 1733478	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  09-38 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to service connection for headaches.

2. Entitlement to service connection for a back disorder with a pinched nerve.


WITNESS AT HEARING ON APPEAL

The Veteran


INTRODUCTION

The Veteran served on active duty from October 1981 to October 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

A January 2006 rating decision denied the Veteran's claims of entitlement to service connection for headaches and for a back disorder with a pinched nerve. The Veteran did not appeal and the January 2006 rating decision became final. In January 2008 the Veteran filed a petition to reopen both of his claims and the May 2008 rating decision denied the Veteran's petitions. The Board reopened the Veteran's claims in December 2012, and remanded the claims for additional development to include VA examinations. The case has now returned to the Board.

The issue of entitlement to service connection for a back disorder with a pinched nerve is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have currently-diagnosed headaches that are etiologically related to his active duty service.


CONCLUSION OF LAW

The criteria for direct service connection for headaches have not been met. 38 U.S.C.A. §§ 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a).

The Board must assess the credibility and weight of all relevant evidence, including both the medical and lay evidence, to determine its probative value; accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran. Caluza v. Brown, 7 Vet. App. 498, 506 (1995). A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. When the evidence is in relative equipoise, the Veteran prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The preponderance of the evidence must weigh against a claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

In deciding the claim of entitlement to service connection for headaches, the Board has reviewed all of the evidence in the record, and has fulfilled its obligation to provide an adequate statement of reasons or bases supporting this decision. See 38 U.S.C.A. § 7104 (d)(1); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). But while the Board must review the entire record, it need not discuss each and every piece of evidence, certainly not in exhaustive detail. See id. The analysis below therefore focuses only on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim. See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Veteran contends that his headaches began during active duty service, and continue to the present.

The question for the Board is whether the Veteran's asserted current headaches began during active service, or are etiologically related to an in-service disease or injury. The Board finds that there is no competent, credible, and probative evidence to establish that the Veteran's headaches are etiologically related to his active duty service.

In reviewing the evidence of record, the Board notes that the Veteran has not submitted documentation of a medical diagnosis for his headaches. During the December 2015 VA examination, the Veteran stated to the examiner that he gets headaches 2-3 times a week. The examiner found the Veteran's complaint not credible, claiming that were the Veteran to have suffered these headaches continuously, he would have sought treatment, but that he did not. The examiner noted that headaches were due to the Veteran's draining sinuses. As noted by the examiner, records reflect that the Veteran's headaches were hypothesized as being other than purely psychological during a mental health evaluation at the Bath VAMC in March 2008, but a subsequent CT scan reportedly revealed no irregularities. There is no other evidence of diagnosis or treatment of headaches available. 

The Board places a great deal of probative weight on the December 2015 VA opinion, because it is competent evidence regarding the existence and etiology of the Veteran's headaches, the opinion is well-reasoned, and the examiner considered the Veteran's entire history or lay statements when rendering the unfavorable opinion. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

In this case, the only evidence of record supporting the Veteran's claim is his own lay opinion. Lay statements, such as those made by the Veteran, are considered competent evidence when describing the features or symptoms of an injury or illness. Falzone v. Brown, Vet. App. 398 (1995). Once evidence is determined competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). The Board does not question the Veteran's credibility and concurs that he is competent to observe headache symptomatology in service and thereafter. However, probative findings as to a diagnosis and etiology require specific medical testing to be performed by individuals with the requisite training, credentials, or other expertise to make such findings. See 38 C.F.R. § 4.97. The Board has considered lay statements and testimony by the Veteran claiming a current headache diagnosis and connecting his headaches to service. However, as a lay person without medical training, he is not competent to opine as to medical etiology or render medical opinions. Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999). The Board acknowledges that the Veteran is competent to testify as to observable symptoms, but finds that his opinion as to the cause of the symptoms simply cannot be accepted as competent evidence. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006). The Board must therefore conclude that his assertions do not constitute competent evidence in regard to the issue at hand and are substantially outweighed by the aforementioned VA examiner's opinions. Moreover, in the December 2015 VA examination, the examiner stated that the Veteran's claim of contemporaneous treatment for headaches was not in the record, and that a claim of constant headaches was not credible in the absence of treatment. In July 2006, February and April 2008, December 2011, and June 2014, the Veteran responded that he had no headaches when asked as part of routine treatment. In April 2008, December 2009, July 2012, and August 2016, the Veteran complained of headaches; in February 2013 the Veteran complained of headaches 3-4 times a month; and in May 2013 he complained of headaches over the past month. The Veteran has no medically competent, credible diagnosis for headaches, and while the Board notes that the record reflects numerous instances of the Veteran's complaints of headaches in the context of treatment in the years since his discharge from active duty, the Veteran's headache complaints have been inconsistent, and there is no indication that he sought treatment for them. 

Overall, the preponderance of the evidence is against the Veteran's claim, and the claim must be denied. In arriving at the decision to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt rule enunciated in 38 U.S.C.A. § 5107(b). However, as there is not an approximate balance of evidence, that rule is not applicable in this case. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Duties to Notify and Assist

VA has certain duties to notify and assist a claimant in the substantiation of a claim. VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide. Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 5103 (a); 38 C.F.R. § 3.159 (b).

Here, to this end, the Veteran was provided this required notice and information in a April 2008 letter prior to initially adjudicating his claims in the May 2008 rating decision at issue, i.e. in the preferred sequence. Pelegrini, 18 Vet. App. at 120-21. The Veteran has not alleged any notice deficiency during the processing or adjudication of those claims, and certainly has not shown that any such error, even if committed, is unduly prejudicial, meaning outcome determinative of his claims, i.e., more than harmless. Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also 38 C.F.R. § 20.1102.

VA also has a duty to assist the Veteran in fully developing those claims, such as by obtaining all potentially relevant records, and providing examinations or obtaining medical opinions, when necessary to make decisions on the claims. This additional obligation does not apply if there is no reasonable possibility that the assistance would aid in substantiating the claims. To satisfy this additional obligation, the Veteran's STRs, VA records, and lay statements have been obtained and associated with his file for consideration.

These claims were previously remanded by the Board in December 2012 to provide the Veteran with new VA examinations, to adequately address both of the Veteran's claims. The Veteran was provided with VA examinations in December 2015 per the remand, and the examiner provided negative nexus opinions. The December 2015 opinion regarding the Veteran's headaches is responsive to the determinative issues of causation; the opinion contains the required explanatory rationale, which is where most of the probative value of a medical opinion is derived. Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). The December 2015 VA examination regarding the Veteran's back disorder will be addressed in the remand portion of the decision below. Consequently, the Board finds that there has been substantial compliance with these remand directives. See Stegall v. West, 11 Vet. App. 271 (1998).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


ORDER

Service connection for headaches is denied.


REMAND

The Veteran contends that his back disorder with a pinched nerve was incurred when he was shot prior to his active duty service, but that his multiple parachute jumps aggravated his disorder. In the December 2015 VA examination, the examiner stated that the Veteran's pinched nerve is not caused by service or service connected degenerative arthritis of the thoracolumbar spine, nor aggravated beyond normal progression by service. However, the examiner did not address whether the Veteran's service connected degenerative arthritis of the thoracolumbar spine aggravated his pinched nerve. If VA provides a claimant with an examination in accordance with the duty to assist, the examination must be adequate. Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As the December 2015 VA opinion did not address aggravation of the pinched nerve by service connected degenerative arthritis of the thoracolumbar spine, the Board finds that the claim must be remanded for a new opinion.

Accordingly, the case is REMANDED for the following action:

1. Afford the Veteran a VA examination to determine the nature and etiology of his back disorder with a pinched nerve. The claims file must be provided to the examiner and reviewed in conjunction with the examination.

After reviewing the examination report and the complete claims file, the examiner should issue an opinion addressing:

Is it at least as likely as not that the Veteran's back disorder with a pinched nerve was caused or aggravated by service connected disability including degenerative arthritis of the thoracolumbar spine?

The examiner is requested to provide a complete rationale for any opinions expressed, based on the examiner's clinical experience, medical expertise, and established medical principles. If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2. Readjudicate the issues on appeal with consideration of all the evidence. If the benefits sought on appeal are not granted in full, issue a Supplemental Statement of the Case (SSOC) before returning the claims file to the Board.

The appellant has the right to submit additional evidence and argument on the matter that the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


